Case: 2:19-cv-00119-MHW-EPD Doc #: 66 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 465
**AO 450 (Rev. 5/85) Judgment in a Civil Case

                       UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

                                                AMENDED JUDGMENT IN A CIVIL CASE

Stephanie Clifford,

                 vs.                                 Case No. 2:19-cv-119



Shana M. Keckley, et al.,                            Judge Michael H. Watson




[] Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The
issues have been tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.

IT IS ORDERED AND ADJUDGED that pursuant to the June 2, 2020 Opinion and
Order, the Court DENIES Avenatti’s request for a stay pending the outcome of
arbitration. The Court also DENIES Plaintiff’s request for Rule 11 sanctions
against Avenatti. The Court hereby DIRECTS the Clerk of Court to RELEASE
the funds deposited, plus all accrued interest, pursuant to this Court’s Order in
ECF No. 50 to Plaintiff and/or her attorneys.


Date: June 2, 2020                         Richard Nagel, Clerk




                                                  s/ Jennifer Kacsor
                                                By Jennifer Kacsor/Courtroom Deputy
